IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00362-CR

                        EX PARTE GLENDA HAMMONS



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-3806-02


                             CONCURRING OPINION

       This issue, including the related analysis, is deceptive. It initially appears simple

and straightforward. Then the more you read, study, and think on it, the more problems

you begin to see; and you realize what a broad statute the legislature laid out to

circumscribe conduct that causes a mental injury.

       But first, let me begin with the kudos. The legislature is to be commended for

recognizing the critical distinction between physical injury to the brain and injury to the

mind. The subdivision of the statute at issue deals with injury to the mind. It is an effort

to criminalize behavior that adversely affects the mind.

       While I believe there is a core of conduct that is sufficiently understood as defining

criminal conduct sufficient to overcome a challenge to the entire subdivision being
unconstitutional on its face, I have serious concerns about the breadth of parts of the

statute and tailoring the application of the statute in particularized situations. For

example, in discussion of the statute, the State and the Court both observe that causing

serious “mental harm” is adequately understood as being criminal conduct under the

statute. But the term mental “harm” is not in the statute. I believe there will be many

difficulties encountered in the application and enforcement of this statute. In part, this

observation is based on the extent to which the Court of Criminal Appeals has struggled

with a somewhat related concept. With the aid of many experts, the Court of Criminal

Appeals has struggled mightily with defining / describing / creating / articulating a

proper test to determine when a person is so mentally deficient (“intellectually disabled”)

that the person cannot be executed. See Penry v. State, 691 S.W.2d 636, 652 (Tex. Crim.

App. 1985); Penry v. Lynaugh, 492 U.S. 302, 109 S. Ct. 2934, 106 L. Ed. 2d 256 (1989); Penry

v. State, 903 S.W.2d 715 (Tex. Crim. App. 1995); Penry v. Johnson, 532 U.S. 782, 121 S. Ct.

1910, 150 L. Ed. 2d 9 (2001); Penry v. State, 178 S.W.3d 782 (Tex. Crim. App. 2005). See also,

Petetan v. State, No. AP-77,038, 2021 Tex. Crim. App. LEXIS 521 (Crim. App. May 12, 2021)

(publish).

       My concern extends from the core to the fringes of attempting to enforce, or the

coercive use of, this subsection. If a child in foster care is diagnosed with PTSD, an

attachment disorder, or any other of the myriad of diagnosed mental disorders, has the

child suffered the requisite level of injury to charge those who are caring for the child

with a crime? When did the child suffer the injury? Are parents, CPS investigators and

staff, foster parents, and other persons toiling away in our foster care system going to

Ex parte Hammons                                                                        Page 2
have to worry that an overzealous DA will charge them with a crime because of injuries

that are difficult to describe, define, and that have limited, if any, objective manifestation

of the symptoms to be able to identify and attribute or connect them to the cause of the

injury? Will an overzealous DA use the statute to overcharge a defendant to extract a

plea deal on what would otherwise be “routine” assault charges?

       Virtually every victim of violence, and especially those of sexual assaults, suffer

some level of mental harm. How much harm does it take to be a serious mental injury?

Society is filled with events for which we worry about the adverse mental consequences

such as domestic violence, video violence, indoctrination in beliefs of which some portion

of society disapproves, as well as the perceived adverse consequences that bullying and

micro-aggressions may have on children. There are even counselors provided to jurors

as a result of having to serve on cases involving particularly violent or gruesome crimes

and some of those jurors fall into the definition of elderly individuals. Have the members

of the judicial system opened themselves to being charged with causing serious mental

injury by recognizing the need for counselors? What is the evidence to establish the

causal connection between the action or inaction and the injury? Can you be charged

with inaction for injuries you could have prevented even though you otherwise have no

duty to act? And really, the mental “harm” does not solve the problem. Does “harm”

require a physical manifestation as in civil cases to obtain monetary damages? See Ex

parte Ellis, 609 S.W.3d 332, 340 (Tex. App.—Waco 2020, no pet.) (Gray, C.J., dissenting).

       Yes, there are huge hurdles to overcome to prove a violation of this statute. And

while I would like for our legislature to have substantially narrowed and defined the

Ex parte Hammons                                                                        Page 3
conduct that is criminal for this subsection of the statute, I do not believe the entire

subsection of the statute is so broad as to be unconstitutional. With these comments, I

concur in the Court’s judgment which affirms the trial court’s order; but because of the

deceiving simplicity of the analysis, I did not want even the casual reader to walk away

from the issue without some awareness of the complexity of the statute and asking: What

if?


                                               TOM GRAY
                                               Chief Justice

Concurring opinion delivered and filed May 26, 2021




Ex parte Hammons                                                                  Page 4